McKee, J., concurring:
It is admitted that the defendant was elected, at the general election of 1879, Becorder of the County of Los Angeles, qualified as such, and entered upon the discharge of the duties of his office March 1, 1880; and that, during the month of December, 1881, while in office, he collected the fees of office in controversy.
These fees, during his incumbency, were, under the statute of April 24,1878, to be paid into the Treasury of the county; for although the provision of the statute of 1878 upon that subject, was, according to its terms, not to take effect upon the then incumbent, it was to take effect upon his successor; and the defendant, having been elected as the successor in office of the then incumbent, he became subject to the operation of all the provisions of the statute. As to him, the office became, by force of the statute, a salaried one, and the duty was imposed upon him of collecting the fees of the office and paying them into the County Treasury.
The special provision of the statute as to compensation, and collection and disposal of the fees of the office, which do not affect his predecessor in office, was operative upon him; for although it was not to take effect until a time and an event after the adoption of the Constitution, yet, as it was not inconsistent with any constitutional provision, it took effect at the time expressed by the will of the Legislature.
Therefore I concur in the conclusion of Mr. Justice Thornton.